Title: To James Madison from the Right Reverend James Madison, 2 August 1804
From: Madison, James (Reverend)
To: Madison, James



Dear SirAug. 2d. 1804 Wmsbrg.
As you will, no Doubt, retire to your Seat in Orange, during some Part of the autumnal Months, I will be much obliged to you, whilst there, if you will favour me with a Copy of your Father’s Metereological Observations: or, if the original Papers containing them could be sent to me, they should be carefully returned. This would, probably, be the most eligible Mode of affording a View of them, as it would save the Trouble of copying.
The Visitors of this College will proceed to elect a Prof. of Math: on the 28h of September. If you should hear from Mr. Mansfeild, whom I am desirous of seeing in that office, & he should shew any Disposition to accept, I will thank you for Information, at any Time, before that Day, that it may be communicated to the different Members of the Visitation. It would be highly important to know the Inclination of Mr M. before the Day appointed for an Election, if it could be obtained; but, if that cannot be done, decisively, & he should wish to make particular Inquiries respecting the Office, it would be prudent to postpone the Election, untill his Determination should be made. It is a Matter of great Consequence to the Utility as well as Credit of our College to procure, if possible, a Mathematician of real Talents; this must be done, & I wish the object could be obtained by placing an American in the Office.
Mr. John Houston, a very ingenious Artist of this Town, & of a highly respectable Character, has a Thought of applying to you for a Patent, for a new Plan of sharpening Razors, or any other Instrument, which requires the most delicate Edge. He calls his Invention, the metallic Hone. From the Trial, which I have made with it, it answers admirably the End propos’d; & I am persuaded, you will be pleased to see with what Expedition & Certainty it will enable you to keep your Razors in perfect Order. It has this Advantage, that, apply the Razor as long as you please to the Hone, or the Metal, the Edge will always be even & fine; whereas, upon the common Hone, the Edge is often taken entirely off, by the Operator’s not knowing when to stop. The Invention, it is true, is extremely simple; but still, it is new, useful to a high Degree, especially in Country Places; & appears to merit a Patent fully as much, as many of those, which have been favoured with one. Houston is a Man who would have been distinguished among the most celebrated Artists, had he been placed upon a Theatre, where his Genius could have been fully excited. Here he has confined himself to Clocks & Watches, as a Business, the most profitable. But, there is scarcely any Thing in the Arts, which his Mind does not seize with surprizing Rapidity. Should the Genl. Govt. want the Aid of such a Character, they will no where find more Ingenuity, or more perfect Integrity. Beleive me, Dr. Sir with sincerest Esteem & Respect Yrs. Affy.
J Madison
I set out to Day on a Western Journey. It w⟨ill⟩ give me great Happiness, should I be enabled, on my Return, to spend a Day or two, with Mrs. Madison & yourself, in Orange; but, I fear it will not be in my Power, on Acot. of Business here, such as our Lottery, which requires much Attention, & the Election spoken of.
Should you forward any Information respecting Mr. Mansfeild, I have desired my son to communicate the Result to the Rector, provided your Letter should arrive, during my absence.
